 In the Matter of NEW YORK STEAM LAUNDRY, INC., D/B/A NEW YORKLAUNDRY,EMPLOYERandLAUNDRYWORKERS INTERNATIONAL UNIONLOCAL No. 337, AFLCase No. 10-RC-211SUPPLEMENTAL DECISIONANDORDER SETTING ASIDE ELECTIONOctober 19, 1949On January 20, 1949, pursuant to a Supplemental Decision, Order,and Direction of Election issued by the Board,' an election by secretballotwas conducted under the direction and supervision of theRegional Director for the Tenth Region (Atlanta, Georgia).Uponthe conclusion of the election the parties were furnished with a Tallyof Ballots which shows that of the approximately 195 eligible voters,181 cast ballots, of which 81 were for the Petitioner, 98 were againstthe Petitioner, and 2 were challenged.No other labor organizationwas on the ballot.On January 24, 1949, the Petitioner filed Objections to the Con-duct of the Election, alleging, among other things, that the Em-ployer's vice president and manager, prior to the election, addressedthe employees at meetings during which he made threats of economicreprisals and promises of benefits in connection with the pendingelection.Thereafter, the Regional Director investigated the ob-jections and on March 24, 1949, issued and duly served upon theparties his Report on Objections in which he found that the Em-ployer's vice president and manager, in his speeches to the employeesmade prior to the election, had threatened to close the laundry orturn it into some other type of business if the Petitioner won theelection.The Regional Director accordingly recommended that theelection of January 20, 1949, be set aside.The Employer filed ex-ceptions to the Regional Director's report.On May 17, 1949, pursuant to such order, a further hearing in thiscase was held at Jacksonville, Florida, before Charles A. Kyle, hear-ing officer of the National Labor Relations Board.The hearing of-180 N. L. R. B. 1597.86 N. L.R. B., No. 87.635 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDficer's rulingsmade at thehearing arefree from prejudicial error andare herebyaffirmed.2Upon the basis of the Petitioner's Objections to the Conduct of theElection, the Regional Director's report, the Employer's exceptionsthereto, and the entire record in this case 3 the Board 4 finds asfollows :It is conceded that Woodell, the Employer's vice president andmanager, addressed the employees during the week before theelection.The Employer contends that these talks were confined to a writtenspeech which Woodell read to the employees and that that speech wasnot coercive.There is no controversy as to the contents of the writtenspeech, which we find to be privileged.The record establishes, how-ever, and we find, contrary to the contention of the Employer, thatWoodell departed from the text of the written speech.5The testimony is conflicting as to whether Woodell, during thecourse of his speeches, threatened to close the plant or turn it intosome other type of business if the Union won the election.EmployeeWillie Mae Harrison, the Petitioner's witness, testified that Woodellsaid,... but he would have to close it up if the union came in,because he couldn't afford to carry it on and he said that the,union was not much good anyway. It wouldn't affect him, butitwould affect us employees because the union would take ourmoney on our paydays, come in and collect our money off us,and we wouldn't have very much to go upon, but for his part,itwouldn't hurt him, because him and his baby and his wifeDuring the course of the hearing,Board witnesses at times referred to remarks al-legedly made by Mr. Allen, one of the Employer's supervisors.The Employer objected toany testimony concerning statements attributed to Mr. Allen, on the ground that thehearing ordered by the Board was for the purpose of adducing testimony confined to theissuesraised by the Employer's exceptions to the Regional Director's report and whichrelated only to the speeches made by the Employer's vice president and manager.Thehearing officer reserved ruling on this objection for the Board.In reaching our decisionherein we have relied only upon the speeches made by the Employer's vice president andmanager.3On March 14, 1949, a complaint was issued by the Regional Director for the TenthRegion against the Employer (Case No. 10-CA-637), alleging that the Employer hadviolated the Act by engaging in certain conduct including the conduct which forms thebasis of the Petitioner's Objections to the Conduct of the Election.Thereafter, a hearingin the complaint case was held on Ajjril 12, 13, and 14, 1949. On August 16, 1949, theBoard issued an order that cause be shown why the record in the complaint case shouldnot be relied upon for the purpose of disposing of the issues in this proceeding. The Boardhaving considered the responses filed by the parties,has decided to rely solely upon therecord in this representation proceeding for the purpose of disposing of the issues raisedby the Employer's exceptions to the Regional Director's report.4Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-member panel[Chairman Herzog, Members Houston and Gray].5This is supported by the testimony of witnesses for both the Petitioner and the Em-ployer.Woodell testified that he told the employees "practically what is in the speech." .NEW YORK LAUNDRY637and his daughter could eat, but he didn't know what wouldbecome of us and our children, what would happen to 'us, thatthe door would be closed in our face without a job.Petitioner's witness, Sara Sacks, formerly employed as a floorladyfor the Employer, testified that Woodell said,We now knew we had a job, and if they came in, we didn'tknow whether we would have a job or not.We would leavehome late in the morning and didn't have time for breakfast,none of them objected to us going out and getting something tothe company was closed down, he would get along, but lots ofus could not be able to do that.She testified further,He said before he would let the union come in there, he wouldclose the plant down, that he wasn't going to be bothered with theunion . . . He didn't say what he would do with it, he said hecould turn it into a warehouse.Employee Hattie Robinson, another witness for the Petitioner, whenasked whether Woodell said anything about closing down the laundrystated,He said he would close it before he would cooperate with theunion.He would cooperate with it awhile, but he said he wouldclose it.He could close it and he said he would.Turn it intosomething else . . . He said, into some kind of warehouse, I don'tknow what kind.On the other hand Woodell and employee witnesses for the Em-ployer categorically denied that Woodell had threatened to close theplant down or turn it into some other type of business if the Unionwon the election.Significantly, these employee witnesses also deniedthat Woodell made other remarks concerning the Union, which remarksappear in the written speech and admittedly were made.In view of the faulty memory thus displayed by the Employer'switnesses, of the fact that Woodell's assertion that he adhered to thewritten text of his speech is refuted by the testimony of the Employer'sown witnesses, and in view of our finding that such a departure did infact occur, we credit the testimony of employees Harrison, Sacks, andRobinson and find that vice president and Manager Woodell didthreaten to close the plant or turn it into some other type of businessif the Union were to win the election.The correctness of our con- 638DECISIONSOF NATIONALLABOR RELATIONS BOARD.elusion is verified by theBoard's finding in the complaint case,° wherethe same issue was also litigated upon a charge filed by the' Petitioner.,that Woodell made these threats in his preelection speeches in violationof Section 8 (a) (1) of the Act.We conclude and find that by Woodell's foregoingthreats, the Em-ployer interfered with, restrained, and coerced its employees in theexercise of their right freely to select a bargaining representative.We therefore sustain the Petitioner's Objections to the Conductof the Election, and, in accordance with the Regional Director's recom-mendations, shall set aside the election of January 20, 1949.We shalldirect a new election at such time as the Regional Directoradvises usthat the circumstances permit a free choice of a bargaining representa-tive among the employees concerned herein.ORDERIT Is HEREBY ORDEREDthat the election held on January 20, 1949,among the employees of New York Steam Laundry, Inc., d/b/a NewYork Laundry, of Jacksonville, Florida, be, and it hereby is,set aside."Matter of New York Steam Laundry, Inc.d/b/a New York Laundry,85 N. L. R. B.,No. 227.